Exhibit 10.1

 

TERMINATION AGREEMENT

 

AMONG

 

FEDERAL DEPOSIT INSURANCE CORPORATION AS RECEIVER OF

CAPE FEAR BANK,

WILMINGTON, NORTH CAROLINA

 

FEDERAL DEPOSIT INSURANCE CORPORATION AS RECEIVER OF

COMMUNITY BANK & TRUST,

CORNELIA, GEORGIA

 

FEDERAL DEPOSIT INSURANCE CORPORATION AS RECEIVER OF

HABERSHAM BANK,

CLARKESVILLE, GEORGIA

 

FEDERAL DEPOSIT INSURANCE CORPORATION AS RECEIVER OF

BANKMERIDIAN, N.A.,

COLUMBIA, SOUTH CAROLINA

 

FEDERAL DEPOSIT INSURANCE CORPORATION AS RECEIVER OF

PLANTATION FEDERAL BANK,

PAWLEYS ISLAND, SOUTH CAROLINA

 

FEDERAL DEPOSIT INSURANCE CORPORATION

 

and

 

SOUTH STATE BANK,

COLUMBIA, SOUTH CAROLINA

 

DATED AS OF

 

JUNE 23, 2016

 

 



 

--------------------------------------------------------------------------------

 



TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (the “Agreement”), is made and entered into as of the
23rd day of  June, 2016, by and among the FEDERAL DEPOSIT INSURANCE CORPORATION
AS RECEIVER OF CAPE FEAR BANK , WILMINGTON, NORTH CAROLINA, and AS RECEIVER OF
COMMUNITY BANK & TRUST, CORNELIA, GEORGIA, and AS RECEIVER OF HABERSHAM BANK,
CLARKESVILLE, GEORGIA, and AS RECEIVER OF BANKMERIDIAN, N.A., COLUMBIA, SOUTH
CAROLINA, and AS RECEIVER OF PLANTATION FEDERAL BANK, PAWLEYS ISLAND, SOUTH
CAROLINA (collectively, the “Receiver”), SOUTH STATE BANK, organized under the
laws of the state of South Carolina, and having its principal place of business
in Columbia, South Carolina (the “Assuming Institution”), and the FEDERAL
DEPOSIT INSURANCE CORPORATION, organized under the laws of the United States of
America and having its principal office in Washington, D.C., acting in its
corporate capacity (the “Corporation”).

 

RECITALS

 

A.First Federal Bank, Charleston, South Carolina (formerly known as First
Federal Savings & Loan Association of Charleston) merged with South Carolina
Bank and Trust, N.A. (“SCBT”) on July 26, 2013 and was later renamed South State
Bank, Columbia, South Carolina.

 

B.The foregoing Purchase and Assumption Agreements (collectively, the “P&A
Agreements” and each, respectively, the “P&A Agreement”) were entered into as
follows:

 

1.The Receiver, First Federal Savings & Loan Association of Charleston and the
Corporation entered into a P&A Agreement dated as of April 10, 2009 with respect
to certain assets and liabilities of Cape Fear Bank (a “Failed Bank”);

 

2.The Receiver, SCBT and the Corporation entered into:

 

a.P&A Agreement dated as of January 29, 2010 with respect to certain assets and
liabilities of Community Bank & Trust (a “Failed Bank”);

 

b.P&A Agreement dated as of February 18, 2011 with respect to certain assets and
liabilities of Habersham Bank (a “Failed Bank”);

 

c.P&A Agreement dated as of July 29, 2011 with respect to certain assets and
liabilities of BankMeridian, N.A.(a “Failed Bank”); and

 

3.The Receiver, First Federal Bank and the Corporation entered into a P&A
Agreement dated as of April 27, 2012 with respect to certain assets and
liabilities of Plantation Federal Bank (a “Failed Bank”).





2

--------------------------------------------------------------------------------

 



 

C.The Receiver, the Assuming Institution and the Corporation desire to
terminate:

 

1.the Single Family Shared-Loss Agreement, Exhibit 4.15A of each one of the P&A
Agreements listed under sections 1, 2a, 2b, 2c hereto (the “SFSLA”);

 

2.the Non-Single Family Shared-Loss Agreement, Exhibit 4.15 B of the P&A
Agreement listed under section 1 above, and the Commercial Shared-Loss
Agreement, Exhibit 4.15 B of each one of the P&A Agreements listed under section
2a, 2b, 2c, and 3 hereto (the “CSLA” and SFSLAs and CSLAs collectively, the
“Shared-Loss Agreement”).

 

NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the parties hereto agree as follows:

 

ARTICLE I

CLOSING

 

Except as noted below in Section 2.1 and subject to the satisfaction, or waiver
in writing of the conditions precedent set forth in Article III, the
transactions contemplated by this Agreement shall be consummated at a closing
(the “Closing”) to be held in person or by electronic means, as the Receiver
shall direct, on June 23, 2016, or such earlier or later date, or in such other
manner, as the parties hereto may agree in writing (the “Closing Date”).

 

ARTICLE II

PAYMENTS AND TERMINATION

 

2.1      Payment of Termination Amount.  Within two Business Days after the
Closing Date, subject to the satisfaction or waiver in writing of the conditions
precedent set forth herein, the Assuming Institution shall pay or cause to be
paid to the Receiver by wire transfer in immediately available funds Two Million
Three Hundred Forty-Two Thousand One Hundred Twenty-Seven United States Dollars
($2,342,127.00) (the “Termination Amount”). The Assuming Institution and the
Receiver hereby acknowledge that the amount of shared-loss claims filed by the
Assuming Institution but not yet paid by the Receiver were accounted for in the
calculation of the Termination Amount.

 

2.2      Termination of the Shared-Loss Agreements.  Upon the occurrence of the
Closing and subsequent payment of the Termination Amount all rights and
obligations of the parties to make and receive payments pursuant to the
Shared-Loss Agreements and all rights and obligations of the parties thereto,
shall terminate effective as of the Closing Date.

 

2.3      Legal Action; Utilization of Special Receivership Powers.  As of the
Closing Date, the Assuming Institution’s right, under Article III of each of the
Shared-Loss Agreements, to request to utilize any special legal power or right
which the Assuming Institution derived as a result of having acquired an asset
from the Receiver shall terminate; provided, however, any prior requests to
utilize such special powers or rights that were granted by the Receiver shall
not be affected hereby, and the Assuming Institution may continue to use special
legal rights

 





3

--------------------------------------------------------------------------------

 



or powers in the litigation in which the permission to use those special legal
powers or rights was given. Notwithstanding the foregoing, the Assuming
Institution shall continue to have all rights and remedies available to it under
applicable state and federal laws, which shall not be limited or altered by this
Agreement.

 

ARTICLE III

CONDITIONS PRECEDENT

 

The obligations of the parties to this Agreement are subject to the Receiver and
the Corporation having received at or before the Closing Date evidence
reasonably satisfactory to each of any necessary approval, waiver, or other
action by any governmental authority, the board of directors of the Assuming
Institution, or other third party, with respect to this Agreement and the
transactions contemplated hereby, and any agreements, documents, matters or
proceedings contemplated hereby or thereby.

 

ARTICLE IV

MISCELLANEOUS

 

4.1      No Third Party Beneficiary.  Nothing expressed or referred to in this
Agreement is intended or shall be construed to give any Person other than the
Receiver, the Corporation and the Assuming Institution (and their respective
successors and assigns) any legal or equitable right, remedy or claim under or
with respect to this Agreement or any provisions contained herein, it being the
intention of the parties hereto that this Agreement, the obligations and
statements of responsibilities hereunder, and all other conditions and
provisions hereof are for the sole and exclusive benefit of the Receiver, the
Corporation and the Assuming Institution and that there be no other third party
beneficiaries.

 

4.2      Rights Cumulative.  Except as otherwise expressly provided herein, the
rights of each of the parties under this Agreement are cumulative, may be
exercised as often as any party considers appropriate and are in addition to
each such party’s rights under this Agreement, any of the agreements related
thereto or under applicable law. Any failure to exercise or any delay in
exercising any of such rights, or any partial or defective exercise of such
rights, shall not operate as a waiver or variation of that or any other such
right, unless expressly otherwise provided.

 

4.3      Entire Agreement.  This Agreement embodies the entire agreement of the
parties hereto in relation to the subject matter herein and supersedes all prior
understandings or agreements, oral or written, between the parties.

 

4.4      Counterparts.

 

(a)      This Agreement may be executed in any number of counterparts and by the
duly authorized representative of a different party hereto on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement.

 

(b)      Each counterpart of this Agreement will be treated in all manner and
respects as

 

 





4

--------------------------------------------------------------------------------

 



an original agreement and will be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
signatory to this Agreement may raise the use of a facsimile machine or other
electronic means to deliver an executed document or the fact that any signature
or agreement was transmitted or communicated through the use of a facsimile
machine or other electronic means as a defense to the formation or
enforceability of a contract and each party hereto forever waives any such
defense.

 

4.5      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER
AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE FEDERAL
LAW OF THE UNITED STATES OF AMERICA, AND IN THE ABSENCE OF CONTROLLING FEDERAL
LAW, IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE MAIN OFFICE OF EACH
FAILED BANK WAS LOCATED.

 

4.6      Successors.  All terms and conditions of this Agreement shall be
binding on the successors and assigns of the Receiver, the Corporation and the
Assuming Institution.

 

4.7      Modification.  No amendment or other modification, rescission or
release of any part of this Agreement shall be effective except pursuant to a
written agreement subscribed by the duly authorized representatives of the
parties hereto.

 

4.8      Manner of Payment.  All payments due under this Agreement shall be in
lawful money of the United States of America in immediately available funds as
party hereto may specify to the other parties; provided that in the event the
Receiver or the Corporation is obligated to make any payment hereunder in the
amount of $25,000.00 or less, such payment may be made by check.

 

4.9      Waiver.  Each of the Receiver, the Corporation and the Assuming
Institution may waive its respective rights, powers or privileges under this
Agreement; provided that such waiver shall be in writing; and further provided
that no failure or delay on the part of the Receiver, the Corporation or the
Assuming Institution to exercise any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor will any single or partial
exercise of any right, power or privilege under this Agreement preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege by the Receiver, the Corporation, or the Assuming Institution under
this Agreement, nor will any such waiver operate or be construed as a future
waiver of such right, power or privilege under this Agreement.

 

4.10      Severability.  If any provision of this Agreement is declared invalid
or unenforceable, then, to the extent possible, all of the remaining provisions
of this Agreement shall remain in full force and effect and shall be binding
upon the parties hereto.

 

4.11      Survival of Covenants.  The covenants, representations, and warranties
in this Agreement shall survive the execution of this Agreement and the
consummation of the transactions contemplated hereunder.

 

4.12      Capitalized Terms.  Capitalized terms not otherwise defined herein
shall have





5

--------------------------------------------------------------------------------

 



 

the meanings given such terms in the P&A Agreement or the Shared-Loss
Agreements, as applicable.

 

 

[Signature Page Follows]





6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by themselves or their respective officers, as the case may be, as of the day
and year first above written.

 

 

 

 

 

 

 

 

SOUTH STATE BANK

 

 

 

 

 

BY:

Picture 1 [ssb20160623ex101a709af001.jpg]

 

 

NAME: WILLIAM C BOCHETTE, III

 

 

TITLE: EVP/SECRETARY

Picture 3 [ssb20160623ex101a709af002.jpg]

 

 

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

 

 

RECEIVER OF CAPE FEAR BANK

 

 

 

 

 

BY:

Picture 8 [ssb20160623ex101a709af003.jpg]

 

 

NAME: Robert N. Stoner Jr.

 

 

TITLE: Manager, Strategic Programs

Picture 5 [ssb20160623ex101a709af004.jpg]

 

 

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

 

 

RECEIVER OF COMMUNITY BANK & TRUST

 

 

 

 

 

BY:

Picture 9 [ssb20160623ex101a709af005.jpg]

 

 

NAME: Robert N. Stoner Jr.

 

 

TITLE: Manager, Strategic Programs

 

 

 

Picture 6 [ssb20160623ex101a709af006.jpg]

 

 

 





7

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

 

 

RECEIVER OF HABERSHAM BANK

 

 

 

 

 

BY:

Picture 12 [ssb20160623ex101a709af007.jpg]

 

 

NAME: Robert N. Stoner Jr.

 

 

TITLE: Manager, Strategic Programs

Picture 11 [ssb20160623ex101a709af008.jpg]

 

 

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

 

 

RECEIVER OF BANKMERIDIAN, N.A.

 

 

 

 

 

BY:

Picture 15 [ssb20160623ex101a709af009.jpg]

 

 

NAME: Robert N. Stoner Jr.

 

 

TITLE: Manager, Strategic Programs

Picture 13 [ssb20160623ex101a709af010.jpg]

 

 

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

 

 

RECEIVER OF PLANTATION FEDERAL BANK

 

 

 

 

 

BY:

Picture 16 [ssb20160623ex101a709af011.jpg]

 

 

NAME: Robert N. Stoner Jr.

 

 

TITLE: Manager, Strategic Programs

Picture 14 [ssb20160623ex101a709af012.jpg]

 

 

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION

 

 

 

 

 

BY:

Picture 19 [ssb20160623ex101a709af013.jpg]

 

 

NAME: Philip G. Mangano

 

 

TITLE: Assistant Director, Strategic Programs

Picture 20 [ssb20160623ex101a709af014.jpg]

 

 

 

8

--------------------------------------------------------------------------------